 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1038 
In the House of Representatives, U. S.,

January 27, 2010
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3726) to establish the Castle Nugent National Historic Site at St. Croix, United States Virgin Islands, and for other purposes; and for consideration of the bill (H.R. 4474) to authorize the continued use of certain water diversions located on National Forest System land in the Frank Church-River of No Return Wilderness and the Selway-Bitterroot Wilderness in the State of Idaho, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3726) to establish the Castle Nugent National Historic Site at St. Croix, United States Virgin Islands, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit with or without instructions. 
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4474) to authorize the continued use of certain water diversions located on National Forest System land in the Frank Church-River of No Return Wilderness and the Selway-Bitterroot Wilderness in the State of Idaho, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit. 
 
Lorraine C. Miller,Clerk.
